Appeal by defendant from a judgment of the Supreme Court, Suffolk County, rendered February 27, 1979, resentencing him to an indeterminate term of incarceration having a minimum term of 15 years and a maximum term of life imprisonment. Judgment affirmed. The sentencing court did not abuse its discretion in denying youthful offender treatment (see CPL 720.20; People v Drayton, 39 NY2d 580). The questions raised regarding the original conviction are not properly before us on this appeal from the judgment resentencing defendant (see People v Williams, 6 NY2d 193; People v Heckstall, 65 AD2d 581). We have considered defendant’s remaining contentions and find them to be without merit. Damiani, J. P., Mangano, O’Connor and Weinstein, JJ., concur.